United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hopkins, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0508
Issued: July 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 12, 2018 appellant filed a timely appeal from a December 28, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury on
November 8, 2017 in the performance of duty as alleged.
FACTUAL HISTORY
On November 15, 2017 appellant, then a 59-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on November 8, 2017, he experienced right foot and ankle pain
while in the performance of duty. He did not stop work.

1

5 U.S.C. § 8101 et seq.

By development letter dated November 16, 2017, OWCP requested that appellant submit
additional factual and medical evidence in support of his claim, including a detailed description of
the work factors to which he attributed his condition and a report from his attending physician
addressing causal relationship between any diagnosed condition and the identified work incident.
Appellant received treatment at the emergency department on November 8, 2017 from
Dr. Denise S. Lawe, Board-certified in emergency medicine. Dr. Lawe noted that he complained
of right foot pain that occurred that day at work while he was walking. She diagnosed right foot
pain and advised that an x-ray revealed only a small effusion. Dr. Lawe determined that appellant
should not work for two days and placed him a short controlled ankle motion walker.
On November 10, 2017 Dr. Mark A. Ciagne, who specializes in preventive medicine
obtained a history of appellant experiencing sharp pain in his right foot under the arch while
delivering his route. On examination he found no further pain and normal ambulation. Dr. Ciagne
diagnosed right foot pain of uncertain etiology and a work-related injury. He opined that appellant
could return to work without restrictions.
By decision dated December 28, 2017, OWCP denied appellant’s traumatic injury claim.
It noted that he had not submitted a factual statement describing the work event to which he
attributed his injury and thus had not established the occurrence of a work incident on
November 8, 2017 as alleged. OWCP further found that the medical evidence of record was
insufficient to establish that appellant sustained a diagnosed condition due to his employment.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP must determine whether fact of injury has been established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner alleged,
by a preponderance of the reliable, probative, and substantial evidence.4 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish causal
relationship between the employment incident and the alleged disability or condition for which

2

Id.

3
20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a medical
question, which generally requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris,
48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between the diagnosed condition
and the implicated employment factors must be based on a complete factual and medical background. Victor J.
Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factors. Id.
4

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

2

compensation is claimed.5 An employee may establish that the employment incident occurred as
alleged, but fail to show that his or her disability or condition relates to the employment incident.6
An employee must provide detailed factual information regarding the alleged employment
incident or incidents.7 It must describe the specific incidents alleged to have caused an injury,
when the incident occurred, and the circumstances surrounding the claimed injury.8 An injury
does not have to be confirmed by eyewitnesses to establish that an employee sustained an injury
in the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action.9 An employee cannot establish fact
of injury if there are inconsistencies in the evidence that cast serious doubt as to whether the
specific event or incident occurred at the time, place, and in the manner alleged.10 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.11
ANALYSIS
Appellant filed a traumatic injury claim alleging that he sustained a right foot and ankle
injury at work on November 8, 2017. The Board finds that he has not met his burden of proof to
establish that the November 8, 2017 employment incident occurred as alleged.
Appellant has not provided a statement describing any specific work activity that resulted
in a right foot and ankle injury. He did not describe any specific incident occurring on
November 8, 2017 or any work activity that he performed that resulted in a right foot or ankle
injury. The medical evidence contained a general history of appellant experiencing right foot pain
on November 8, 2017 while walking at work, but no specific details regarding how the alleged
injury occurred.12 As discussed, to establish the factual component of his claim, he must provide
a detailed description of any alleged work activity, the time that it occurred, and the surrounding
circumstances.13 OWCP advised appellant on November 16, 2017 of the type of factual evidence
required to establish his claim. Appellant has not, however, submitted the evidence necessary to
factually establish his claim.

5

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

6

Id.

7

See J.N., Docket No. 17-0032 (issued April 21, 2017).

8

See D.F., Docket No. 15-1745 (issued February 11, 2016).

9

Charles B. Ward, 38 ECAB 667 (1987).

10

Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan Coppolino, 43 ECAB 988 (1992).

11

See S.P., 59 ECAB 184 (2007); Robert A. Gregory, 40 ECAB 478, 483 (1989).

12

See H.B., Docket No. 16-1753 (issued March 14, 2018); R.M., Docket No. 11-1921 (issued April 10, 2012).

13

See supra note 8.

3

The Board accordingly finds that appellant has not met his burden of proof to establish his
claim for compensation as he has not established that an employment incident occurred on
November 8, 2017.14 As appellant has not established an incident occurred as alleged, the medical
evidence regarding causal relationship need not be addressed.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury on
November 8, 2017 in the performance of duty as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

See J.W., Docket No. 17-1366 (issued October 26, 2017).

15

See V.F., 58 ECAB 321 (2007).

4

